                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 NORTHERN DIVISION
                                   No. 2:18-CV-63-FL

CHOICE HOTELS INTERNATIONAL,                    )
INC.                                            )
          Plaintiff,                            )
                                                )
               v.                               )                      ORDER
                                                )
CAROLINA SUN HOSPITALITY, LLC,                  )
KHALID DURRANI and FARRAH                       )
KHALID,                                         )
          Defendants.



       At the direction of the Court, and for the continued efficient administration of justice, the

above-captioned case is redesignated as a Western Division case. The Honorable Louise Wood

Flanagan, United States District Judge, will remain the presiding judge. All future documents

·shall reflect the new case number of 5:18-CV-587-FL. No further filing shall be made in 2:18-

CV-63-Fl.



       SO ORDERED. This 13th day of December, 2018.



                                                              eter A. Moore, Jr.
                                                             Clerk of Court




          Case 2:18-cv-00063-FL Document 5 Filed 12/13/18 Page 1 of 1
